Citation Nr: 0920536	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  94-32 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for the residuals of ankle 
injuries.



REPRESENTATION

Appellant represented by:	Robert M. Kampfer, Attorney



ATTORNEY FOR THE BOARD

J. Connolly, Counsel





INTRODUCTION

The Veteran served on active duty from November 1949 to 
November 1952. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In January 1998, the Board denied, in 
pertinent part, service connection for residuals of ankle 
injuries.  

The Veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In an October 2000 
memorandum decision, the Court vacated the Board's decision 
and remanded the claims for readjudication, finding in part 
that additional development of the record was necessary.  

The Board then remanded the matter to the RO for the 
completion of additional development in January 2002.  In 
September 2005, the Board again denied, in pertinent part, 
the issue of service connection for residuals of ankle 
injuries.  The Veteran appealed to the Court.  

The Court vacated the Board's decision in a December 2007 
memorandum decision and remanded the issue of service 
connection for residuals ankle injuries to the Board.  


FINDINGS OF FACT

1.  The Veteran did not have an ankle defect, infirmity, or 
disorder prior to entering service.

2.  The Veteran's claimed ankle disability is not 
attributable to service nor was arthritis manifest within one 
year of separation from service.  


CONCLUSIONS OF LAW

1.  An ankle defect, infirmity, or disorder did not clearly 
and unmistakably preexist service entry and the presumption 
of soundness at entry is not rebutted.  38 U.S.C.A. § 1111 
(West 2002 & Supp. 2008).

2.  An ankle disability was not incurred in or aggravated by 
service and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

VCAA letters, both dated in January 2002, fully satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letters told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Although the notification letter was not 
sent prior to the initial adjudication of the claimant's 
claim, this was not prejudicial to the claimant since the 
claimant was subsequently provided adequate notice and the 
claim was readjudicated and additional supplemental statement 
of the cases (SSOC) were provided to the Veteran.  

In this case, the Board finds that the claimant was allowed a 
meaningful opportunity to participate in the adjudication of 
the claim and as such, the essential fairness of the 
adjudication process was not affected.  The claimant was 
provided VCAA notification and had knowledge in that regard.  
As further noted below, VA has obtained all relevant 
evidence.  Thus, even though the initial VCAA notice came 
after the initial adjudication, there is no prejudice to the 
claimant.  In any event, the Board finds that any deficiency 
in the notice to the claimant or the timing of these notices 
is harmless error.  See Overton v. Nicholson, 20 Vet. App. 
427, 435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.)   
See Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. 
Apr. 21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can 
be predicated on insufficiency of notice since its purpose 
had been served.").  In order for the Court to be persuaded 
that no prejudice resulted from a notice error, "the record 
must demonstrate that, despite the error, the adjudication 
was nevertheless essentially fair."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's post-service VA medical 
treatment records, and identified private medical records 
have been obtained, to the extent available.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The claimant was also afforded a 
VA examination in April 2004.  38 C.F.R. § 3.159(c)(4).  

The majority of the Veteran's service records are apparently 
unavailable, and were likely destroyed in a July 12, 1973 
fire that occurred while they were being held at the National 
Personnel Records Center (NPRC).  Under such circumstances, 
there is a heightened duty to search for medical information 
from alternative sources to reconstruct these records (when 
possible).  Cuevas v. Principi, 3 Vet. App. 543, 548 (1992); 
Jolley v. Derwinski, 1 Vet. App. 37, 39-40 (1990).  In this 
case, both the NPRC and the National Archives and Records 
Administration advised the RO, as well as the Veteran and/or 
his attorney, on multiple occasions that there are no 
alternate records on file (other than what is already of 
record now), and that the Veteran's records, including 
clinical reports, are incapable of reconstruction, even after 
the provision of appropriate documentation, including a 
National Archives Form 13055 (Request for Information Needed 
to Reconstruct Medical Data).  To that end, the claims file 
contains written (and negative) responses from these agencies 
as dated in October 1992, July 1994, April 2001, August 2003, 
and April 2004.  Moreover, the August 2003 response 
specifically indicates that for the period from August 1952 
to November 1952, there are no Surgeon General's Office 
records for the Veteran, no record of medical treatment at 
Wright Patterson Air Force Base in his name, and no retired 
clinical records for Camp Cooke, California, in the pertinent 
NPRC index.

The Board is aware of the Veteran's report, as provided in 
September 1992, May 1994, and December 2001 statements, as 
well as in an October 2002 statement from his wife (relaying 
information told to her by the Veteran), that the service 
department's legal department asked him to waive his 
scheduled discharge date in order to participate in a lawsuit 
against the trucking company involved in the August 1952 
motor vehicle accident that is particularly important in this 
appeal, to recover death benefits for the deceased servicemen 
involved, and also to obtain disability payments "for life" 
for the Veteran.  Furthermore, the Veteran says that the 
service legal department also told him that if he agreed to 
stay in service, he would later be released on "100 percent 
medical disability."  The Veteran related that he did not 
agree to extend his service commitment, and so in order to 
receive his scheduled discharge in November 1952, he had to 
sign an agreement with the service legal department to never 
attempt to collect disability pay "later on in life."

The Veteran and his attorney desire the further assistance of 
VA in locating these service department legal records, 
averring in part that they contain information as to the 
severity of his injuries at the time, and VA has been unable 
to successfully assist the Veteran in this regard.  Again, 
the Board observes that all available searches for service 
department records, or alternate or reconstructed service 
records, including personnel records, have been unsuccessful.  
The Board is also unaware of any service legal department 
policy that would require individuals currently on active 
duty to remain in such status in order to take part in such a 
civil lawsuit.  In the event that the Veteran was 
misinformed, being a victim of misinformation cannot estop 
the government from denying a benefit.  See generally McCay 
v. Brown, 106 F.3d 1577, 1582 (Fed. Cir. 1997) and Elsevier 
v. Derwinski, 1 Vet. App. 150, 153-55 (1991), interpreting 
Irwin v. Department of Veterans Affairs, 498 U.S. 89, 95-96 
(1990), see also Bailey v. West, 160 F.3d 1360 (Fed. Cir. 
1998); Walker v. Brown, 8 Vet. App. 356 (1995); Lozano v. 
Derwinski, 1 Vet. App. 184, 186 (1991).  In short, even if 
the Veteran was misinformed, the Board is without legal 
authority to grant his claim on that basis.  The actual 
eligibility criteria must be met, regardless.

Additionally, the record does in fact contain the Veteran's 
service discharge examination and release paperwork, which 
contains competent information that contradicts the claimed 
severity of his injuries by the time of his discharge, and 
does not reflect that there was anything unusual about the 
terms of his discharge.  The Board therefore finds that, in 
light of all of the above, no further efforts can or need be 
undertaken to assist the Veteran in locating these records as 
described.

Additionally, in a case where service records are missing or 
destroyed, the Board is aware that the RO is also under a 
duty to advise the veteran to obtain other forms of evidence 
to support his claim, such as lay testimony, and the claims 
file contains such notice, as evidenced by the January 2002 
letters from the RO to the Veteran.  Moreover, the Veteran's 
attorney has raised this issue in his filings to VA and the 
Court, and the Court reviewed the same in its memorandum 
decisions.  Thus, the Board finds that the Veteran is on 
notice of the other types of evidence that he may provide in 
lieu of his missing service records.  See Dixon v. Derwinski, 
3 Vet. App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. 
App. 619, 620 (1992).

Finally, at this time, the Veteran and his attorney have not 
made the Board aware of any additional (previously 
unidentified) evidence that needs to be obtained in order to 
fairly decide these claims.  Therefore, the Board finds that 
all relevant (and available) evidence necessary for an 
equitable disposition of the claims has been obtained, such 
that the case is now ready for appellate review.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Competency and Credibility

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the Veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  Likewise, while lay persons may 
state what they can observe, they also do not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the Veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the Veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issue does not involve a simple diagnosis.  See Jandreau; 
see also Woehlaert.  The Veteran is not competent to provide 
more than simple medical observations.  The Veteran is not 
competent to provide a complex medical opinion regarding the 
etiology of the claimed disability.  See Barr.  Thus, the 
Veteran's lay assertions are not competent or sufficient.  
Further, as extensively addressed below, the Veteran is not 
competent in his report of his medical history.  


Service Connection

As noted above, most of the Veteran's service treatment 
records are missing and appear to have been destroyed in a 
fire at the NPRC in St. Louis, Missouri in July 1973.  Under 
such circumstances, the Court has held that there is a 
heightened obligation on the part of VA to explain findings 
and conclusions and to consider carefully the benefit of the 
doubt rule.  See Cuevas; O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (the Court declined to apply an "adverse presumption" 
where records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. §§ 3.303, 3.304.  

In addition, arthritis will be presumed to have been incurred 
in or aggravated by service if it had become manifest to a 
degree of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111.

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition.  38 U.S.C. § 1153.  If this burden is met, then 
the veteran is not entitled to service-connected benefits.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity.  
Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. § 
3.306(a).  In contrast, a flare-up of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability.  Hunt v. Derwinski, 
1 Vet. App. 292, 296-97 (1991).  Evidence of the veteran 
being asymptomatic on entry into service, with an 
exacerbation of symptoms during service, does not constitute 
evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 
320, 323 (1991).  If the disorder becomes worse during 
service and then improves due to in-service treatment to the 
point that it was no more disabling than it was at entrance 
into service, the disorder is not presumed to have been 
aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 
(1996).

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.

Although VA's General Counsel has determined that the 
definition of "aggravation" used in 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306 does not apply in determining whether the 
presumption of soundness has been rebutted, the statute and 
regulation do not otherwise provide any definition of 
"aggravation" to be applied in making that determination.  
The word "aggravate" is defined as "to make worse."  
Webster's II New College Dictionary (1999).  After 
determining whether the disabilities in question preexisted 
the Veteran's military service, the Board will consider 
whether the claimed disabilities were "made worse" by his 
military service.

As noted, veterans are presumed to have entered service in 
sound condition as to their health.  This presumption 
attaches only where there has been an induction examination 
in which the later complained-of disability was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulation provides expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  38 C.F.R. § 3.304 (b)(1).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The Board initially notes that it has reviewed, considered, 
and weighed the probative value of all of the evidence of 
record, including but not limited to: the contentions of the 
Veteran, his attorney, and his former representatives; lay 
statements from the Veteran's wife and mother; medical 
treatise information and various news and Internet articles; 
the Veteran's service discharge documentation, unit records, 
and an excerpt from battalion command reports; Social 
Security Administration (SSA) records; private treatment 
reports dated from approximately August 1952 to March 1994; 
VA treatment and examination reports dated from approximately 
February 1992 to July 1997; and VA examination reports 
related to the pending claims dated in February 1993, April 
2004, and December 2005.  The Board has considered this 
relevant evidence.  The Veteran subsequently submitted 
private medical records related to knee surgery, but this 
medical evidence is not pertinent to the issue on appeal.  

Although the Board has an obligation to provide adequate 
reasons and bases supporting its decisions, it is not 
required to discuss each and every piece of evidence in a 
case.  The relevant evidence, including that identified 
and/or submitted by the Veteran and his designated 
representative, however, will be addressed and/or summarized 
where appropriate.

The Veteran asserted that he currently has bilateral ankle 
disabilities which are the result of an August 1952 inservice 
motor vehicle accident.  A review of the record reflects that 
the Veteran entered active service in November 1949.  Again, 
the majority of his service records are unavailable, as they 
were destroyed during a 1973 fire at the NPRC.  Thus, there 
is no service entry examination documentation of record.  
However, there is also no earlier dated medical evidence or 
other information to suggest that the Veteran entered active 
duty with any preexisting ankle defects, infirmities, or 
disorders.  

There are also no available service treatment reports.  
However, the Veteran relates that in August 1952, he was 
traveling with other servicemen when they were involved in a 
motor vehicle accident.  As there is no line of duty 
determination of record, but also no comment upon his 
available discharge documentation to reflect otherwise, the 
Board will afford the Veteran the benefit of the doubt in 
finding that his involvement in this travel was within the 
line of duty.  See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. 
§§ 3.1(m), 3.6 (2004).

The Illinois State Police reported in February 1994 that they 
have no official report or other documentation on file for 
this accident.  However, an August 8, 1952, newspaper article 
submitted by the Veteran relates that early that morning, he 
was traveling in a vehicle with three other servicemen on 
their way back from Camp Cooke, California, when the vehicle 
hit the gas tank of a transport truck carrying a driver and 
one passenger.  The article described the vehicle carrying 
the servicemen as "totally demolished."  The two 
individuals in the truck were taken to a local hospital, 
where their condition was reported as "not serious," and it 
was noted that they had sustained bruises.  Two of the four 
servicemen, Private First Class (PFC) G.V.B. and PFC H.B.F., 
however, were pronounced dead on arrival at Deaconess 
Hospital.  The remaining two servicemen, the Veteran and 
another individual, PFC J.A.B., were also taken to that 
hospital, but the article indicated that neither was in 
critical condition.  The article stated that PFC J.A.B. 
sustained a nose injury that required X-ray evaluation, but 
also advised that an estimate of the Veteran's injuries could 
not be made until after he also underwent X-ray evaluation.  
An eyewitness reported that he had been driving behind the 
servicemen's vehicle for awhile, and that it was traveling 
approximately 60 miles per hour before he turned off onto 
another road just before the collision.  The article 
concluded that the investigating officers at the scene had no 
theory as to the cause of the accident.

A September 1992 report of the accident, filed by the Veteran 
in connection with his pending claims, stated that as the 
result of this accident, he sustained a blood clot in his 
head, fractured ribs, and broken tendons in both ankles.  In 
a statement accompanying his May 1994 notice of disagreement, 
the Veteran reported that at the time of the accident, he was 
resting in the front seat on the passenger side (facing the 
driver), and that his body struck the dashboard.  He also 
relayed that he left Deaconess Hospital with a heavily 
bandaged chest and right ankle, and that later medical 
evaluation showed a spot on his cervical spine that was now 
the location of a pinched nerve.  He additionally stated in 
May 1994 that he experienced several complications after his 
hospital release, and ultimately averred that most of his 
current problems were the result of the severity of his 
injuries in this accident.

The record does contain the Veteran's August 1952 emergency 
room treatment reports from Deaconess Hospital.  These 
reports are apparently not the complete record of his care at 
this facility, but they are all that is available after 
repeated attempts by the RO to obtain the entire record.  The 
available reports do consist of eight pages of information 
for the period from August 8, 1952, to August 10, 1952.

A Deaconess Hospital admission sheet records that the Veteran 
was admitted there by a Dr. P. at 3:30 a.m.  A report of 
emergency care lists a diagnosis of multiple contusions 
following the accident, and is signed by Dr. P.  A report of 
personal history and physical examination, also signed by Dr. 
P., records final diagnoses of multiple contusions and a 
slight cerebral concussion, as the result of injury in an 
automobile accident.  Essential physical findings on this 
document include confusion, muscular tenderness, and 
drowsiness, and the recommended treatment was rest and 
sedation.  Other reports from Deaconess Hospital charted 
urinalysis, temperature, pulse, and respiration readings.  A 
report of physician's directions advised the administration 
of pain medication and a sedative.

Lastly, the record contains two pages of nursing/attendant 
care notes for the Veteran during his August 1952 stay at 
Deaconess Hospital, with Dr. P. again noted to be the 
attending physician.  The Veteran was brought to the facility 
at 2:00 a.m. on August 8, 1952, on a stretcher.  From 2:30 
a.m. to 6:00 a.m., he slept well, but had complaints of a 
headache, for which he was given medication and ice bags.  
Notes for the period of 7:00 a.m. to 4:00 p.m. record that he 
was eating poorly and mostly sleeping.  At 4:00 p.m., he was 
given medication for his headache.  At 5:00 p.m., he ate 
well.  From 6:00 p.m. to 11:30 p.m., he slept in intervals.

At 6:00 a.m. on August 9, 1952, at Deaconess Hospital, it was 
noted that the Veteran had slept well.  At 7:30 a.m., he 
"ate fair."  At 8:00 a.m., the Veteran was described as 
still drowsy, with a flushed face, and he could not remember 
the details of the accident very well.  At 10:30 a.m., it was 
recorded that he went to the third floor to visit a friend.  
At 11:30 a.m., he ate fairly well.  He was sleeping at 1:30 
p.m., and then "ate fair" at 5:00 p.m.  From 6:00 p.m. to 
8:00 p.m., he was up walking at intervals.  At 8:30 p.m., it 
was noted that the Veteran's head ached less that day, but 
that it was still "severe."  From 10:00 p.m. to 11:30 p.m., 
he slept.

For the last day at Deaconess Hospital, August 10, 1952, the 
Veteran slept well from midnight to 6:00 a.m.  He ate well at 
7:30 a.m.  At around 8:00 a.m., it was noted that he still 
had a headache and was still sleeping a great deal.  The 
Veteran ate well again at 11:30 a.m.  At around 12:45 p.m., 
he again went upstairs to the third floor to visit his 
friend.  At 1:40 p.m., he was dressed, and then dismissed.  
It was noted that the Veteran was walking, and apparently in 
good condition.  It was also recorded that there was no 
written dismissal order on his chart, but that Dr. P. had 
verbally informed the Veteran that he could leave.

The Veteran stated that after his discharge from Deaconess 
Hospital, he hitchhiked from the hospital in Illinois to his 
family home in Ohio.  He reported that because he was not 
feeling well, he sought medical treatment at Wright Patterson 
Air Force Base, where he underwent X-ray evaluation.  This 
facility has indicated that it has no records pertaining to 
the Veteran.  He also noted that he tried to obtain treatment 
at the VA Medical Center (VAMC) in Cincinnati, but he was 
refused because he was still on active duty.  This facility 
also reported that it has no records for the Veteran.  He 
stated that he later returned to his unit, but was placed on 
a light duty restriction until his discharge three months 
later.  The Veteran's attorney supplied the morning reports 
for his unit for the period of August 1952 to November 1952, 
and the Board notes that the Veteran is regularly listed in 
the reports for those months.  The Veteran's attorney 
supplied an excerpt from the command records for the 
Veteran's battalion for the period of February 15, 1952, to 
December 31, 1952, which notes the deaths of PFC G.V.B. and 
PFC H.B.F. in the August 1952 accident.

The only available service medical reports are the Veteran's 
November 1952 report of medical history and report of medical 
examination.  Notably, he did not report that he was 
recuperating from injuries sustained only three months prior 
in a serious motor vehicle accident.  Instead, on his report 
of medical history, the Veteran only acknowledged a history 
of frequent or severe headaches, as well as a history of foot 
trouble.  Additionally, in a section where he was supposed to 
report any recent hospitalizations or similar treatment, the 
Veteran also did not make any entry.  The service physician 
then recorded that the Veteran had intermittent occipital 
headaches that were lessening, as well as "weak ankles."

On the November 1952 report of medical examination, however, 
after clinical evaluation, the same service physician 
recorded normal findings for most areas, including the joints 
of the ankles.  The service physician also assigned the 
Veteran a PULHES profile of "1" for all categories.  The 
PULHES profile reflects the overall physical and psychiatric 
condition of an individual on a scale of 1 (high level of 
fitness) to 4 (medical condition or physical defect below the 
level of fitness for retention in military service).  See 
Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  The "P" 
in PULHES stands for "Physical Capacity and Stamina."  The 
remaining letters stand for "Upper Extremities," "Lower 
Extremities," "Hearing and Ears," "Eyes," and 
"Psychiatric Condition.")  Moreover, the service physician 
described the Veteran as a "healthy adult," and made no 
comment as to any residuals of the August 1952 motor vehicle 
accident.

The Veteran received an honorable service discharge in 
November 1952, and nothing on his discharge paper shows that 
he ended his service commitment under atypical circumstances, 
including for medical reasons.  Instead, this documentation 
shows that he was discharged because of the expiration of his 
term of service.

In sum, at the time of entry, there is a presumption that the 
Veteran entered in sound health.  Here, there is no evidence 
that at entry that there was any defect, infirmity, or 
disorder with regard to the ankles.  There is no entrance 
examination or other contemporaneous evidence.  Thus, the 
Veteran is entitled to a presumption of soundness.

Because the Veteran is entitled to a presumption of 
soundness, the Board must determine whether, under 38 
U.S.C.A. § 1111, the presumption of soundness is rebutted by 
clear and unmistakable evidence.  The burden of proof is on 
VA to rebut the presumption by producing clear and 
unmistakable evidence that a disability existed prior to 
service and that it was not aggravated during service.  See 
Wagner v. Principi, 370 F 3d 1089 (Fed. Cir. 2004); 
VAOPGCPREC 3-03 (July 16, 2003).

In Wagner the Court established that the burden falls on the 
government to rebut the presumption of soundness by clear and 
unmistakable evidence that the disability was both 
preexisting and not aggravated by service.  The government 
may show a lack of aggravation by establishing that there was 
no increase in disability during service or that any increase 
in disability was due to the natural progress of the 
preexisting condition.  38 U.S.C.A. § 1153.   Wagner v. 
Principi, 370 F.3d 1089 (2004).

In Miller v. West, 11 Vet. App. 345, 348 (1998), the Court 
indicated that "a bare conclusion, even one written by a 
medical professional, without a factual predicate in the 
record does not constitute clear and unmistakable evidence 
sufficient to rebut the statutory presumption of soundness."  
The Court held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  

Thereafter, the Federal Circuit explained the Miller decision 
by noting that "[n]othing in the court's opinion suggests 
that without such evidence the presumption can never be 
rebutted," emphasizing that any such determination must 
consider "how strong the other rebutting evidence might be."  
Harris v. West, 203 F. 3d. 1347, 1351 (Fed. Cir. 2000).  The  
Federal Circuit held that contemporaneous evidence of 
treatment is not required to rebut the presumption of 
soundness.  In Harris the Federal Circuit found that all 
medically accepted evidence can be considered, including a 
recorded medical history.  

In this case, the Veteran reported that he had a history of 
foot trouble on his discharge examination which was described 
as "weak ankles."  There was no ankle abnormality 
identified on physical examination.  

The Court has held that, as a matter of law, the presumption 
of soundness is rebutted by clear and unmistakable evidence 
consisting of the veteran's own admission of a preservice 
history of medical problems during inservice clinical 
examinations.  Doran v. Brown, 6 Vet. App. 283, 286 (1994).

The Board finds that the Veteran's report and the notation of 
"weak ankles" do not constitute clear and unmistakable 
evidence that the Veteran had any ankle abnormality prior to 
service.  The Veteran did not report during service that his 
"foot trouble" or "weak ankles" preexisted his entry onto 
active duty.  The inservice physician did not indicate that 
this was the case.  Thus, these notations do not amount to 
clear and unmistakable evidence sufficient to rebut the 
presumption of soundness.  

Thus, the Board finds that the record does not contain clear 
and unmistakable evidence that an ankle defect, infirmity, or 
disorder existed prior to the Veteran's entry to service.  

Post-service, there is no record of any medical treatment for 
any chronic ankle disability for over two decades.  As noted, 
although the Veteran did state that he underwent treatment at 
the VAMC in Cincinnati, this facility has no early treatment 
records of such care.

The Veteran's first post-service medical treatment reports of 
record are dated in 1978.  A November 1978 report from 
R.B.B., M.D., of Mayfield Neurological Institute, stated that 
the Veteran was involved in an automobile accident on 
October 3, 1978, when the car he was driving was struck on 
his side by another car, causing him to be thrown against the 
door.  He underwent X-ray evaluation at Mercy General 
Hospital afterwards.  At this visit, he relayed complaints of 
headaches and left arm numbness.  Dr. B. also noted the 
Veteran's involvement in a "rather severe" automobile 
accident in the early 1950's.  Dr. B. reported that clinical 
findings on neurological examination of the Veteran were 
basically normal.  In related notes, he stated that the X-ray 
evaluation of the Veteran's cervical spine resulted in no 
finding of fracture or dislocation, but did indicate minimal 
and early degenerative joint disease (DJD) at C6-C7.  He 
concluded the Veteran had a mild cervical sprain and post-
traumatic headache, and would be sent to physical therapy.  
Thereafter, in a June 1979 letter, Dr. B. added that the 
Veteran had begun to have some discomfort in his low back 
shortly after this accident, and noted that he was improving 
with physical therapy.  Treatment records dated within this 
time frame support the findings in these letters.  The last 
record, dated in late June 1979, noted that the Veteran was 
doing satisfactorily, with no major problems, and indicated 
that he was to continue as before and return for further 
evaluation as necessary.  Dr. B. did not make any findings 
pertinent to the ankles.  

Thereafter, October 18, 1988, emergency room reports from 
Fort Hamilton-Hughes Memorial Center revealed that the 
Veteran had suffered a fall at work, down a series of stairs.  
He initially reported pain in his low back, with a tingling 
sensation in his right arm and right leg.  On evaluation, he 
complained of right neck pain, low back pain, and tingling in 
the lateral right calf and medial right foot, but the initial 
tingling in the right leg was gone at that time.  X-rays of 
the spine were performed.  The Veteran then underwent a 
computed tomography (CT) scan of the cervical spine.  The 
Veteran's diagnoses at discharge from this hospital were 
cervical and lumbar strain.  There were no pertinent findings 
or diagnoses relative to the ankles.  

After this second post-service injury, the Veteran returned 
to Dr. B. for more treatment of his low back.  The treatment 
records reflect that the Veteran told Dr. B. that he tripped 
on something that was on the stairs at work, which caused him 
to hit a railing and fall down approximately 16 to 17 steps, 
on his back.  He told Dr. B. that he was taken to the 
hospital, where he underwent 40 to 50 X-rays and was then 
given an injection before returning home.  He complained of 
severe pain in his low back, but without radiation to his 
extremities.  He noted some prior right ankle numbness.  He 
denied that any of his symptoms had been in existence prior 
to this work injury.  Dr. B. noted nothing unusual on 
neurological examination, but did observe the Veteran's 
marked difficulty in changing positions or other movement 
because of pain (although he saw no definitive muscle spasm).  
He observed that the Veteran seemed to be tender over his 
entire back, but did not seem to have any neck symptoms at 
that time.  He reported that he suspected that the Veteran 
had sustained a lumbar sprain, which he would treat in a 
conservative manner (with mild pain medication and bed rest).  
No diagnosis of an ankle disability was made.  

On a return evaluation in November 1988, Dr. B. continued the 
lumbosacral sprain diagnosis, but also noted that the Veteran 
had discomfort in his right sacroiliac region and over toward 
the right hip area posteriorly, and opined that he likely had 
a problem related to the sacroiliac joint and/or lower lumbar 
spine area.  He recommended physical therapy, and thereafter 
noted some improvement at the Veteran's follow-up visits with 
him through October 1989.  By January 1989, however, Dr. B. 
had also indicated that the Veteran's problem appeared to be 
on more of an arthritic basis, with some bulging at L5-S1, 
and the presence of arthritis in the hypesthesia joints.  A 
January 1990 report noted that the Veteran continued to 
experience moderate low back discomfort on an ongoing basis, 
with no other changes.  An April 1990 report stated that the 
Veteran's prognosis was guarded, and Dr. B. opined that he 
was a poor candidate for work rehabilitation because of his 
age and education, and because of a chronic pain syndrome.  
There were no further complaints of right ankle numbness or 
any other ankle problems.  

The record also includes treatment reports from G.L.R., M.D., 
a physician that Dr. B. referred the Veteran to for follow-up 
evaluation and physical therapy.  A November 1988 report 
noted that the veteran complained of neck and low back pain. 
Dr. R. recorded that the veteran was in his usual state of 
health until his October 1988 fall at work, which resulted in 
neck, thoracic, and lumbar back pain.  He reported that the 
main problem was severe low back pain with paresthesias 
radiating down to the right lower extremity, and noted that 
the Veteran used a cane in his right hand because of 
increased pain with ambulation.  He observed that the Veteran 
had also had a neck injury about 10 years before, secondary 
to a motor vehicle accident.  He reported that the Veteran 
underwent physical therapy and showed good improvement, but 
continued to have intermittent neck pain approximately every 
three to four months. He indicated that this neck pain, 
however, had now increased.  He noted tenderness and limited 
motion on clinical evaluation of the lumbar and cervical 
spine areas, but less so for the cervical spine.  

Dr. R. diagnosed low back pain, most likely secondary to a 
lumbar strain, posterior articulation irritation, and a 
possible disc irritation, but noted a low likelihood of a 
herniated disc.  He also diagnosed aggravation of preexisting 
neck problems with evidence of a cervical strain.  He stated 
that the Veteran would undergo physical therapy.  Follow-up 
reports dated through August 1989 indicated that a 
December 1988 magnetic resonance imaging (MRI) report showed 
"lumbosacral-degenerative disease and minimal stenosis at L4-
L5."  Dr. R. also ultimately concluded that the Veteran had 
not improved with therapy, and he opined that the Veteran was 
a poor candidate for a rehabilitation program consisting of 
work hardening because of his age and a chronic pain 
syndrome.  Again, there were no further complaints of right 
ankle numbness or any other ankle problems.  

The Veteran underwent another CT scan of the lumbar spine in 
January 1989 at Good Samaritan Hospital, as well as an MRI of 
the lumbar spine in February 1989 from Wellington Diagnostic 
Center.  There were no findings or diagnoses pertinent to the 
ankles.

At a May 1990 SSA examination, conducted by R.T.S., M.D., 
F.A.C.S., the Veteran reported his involvement in a fairly 
severe 1952 automobile accident where he was the only 
survivor, causing a torn ligament in his neck and fractured 
ribs.  He also stated that he hurt his neck in an automobile 
accident in 1978.  His main complaints were neck and low back 
pain.  He was observed to use a cane in his left hand and to 
wear a lumbosacral corset.  He did not make eye contact with 
the examiner, and was extremely slow in motion and in 
response to questions.  After clinical evaluation, the 
recorded diagnosis was chronic pain syndrome involving the 
neck, right upper extremity, low back, and right gluteal 
area, as well as chronic cervical strain and chronic 
lumbosacral strain.  It was also noted that various 
diagnostic test results of record were indicative of 
degenerative problems in the neck and low back.  There were 
no findings or diagnoses pertinent to the ankles nor did the 
Veteran make any complaints in that regard. 

A July 1990 report noted that a one-week vocational 
evaluation had to be stopped because of the Veteran's back 
and hip pain problems, and stated that it did not appear that 
he possessed the physical stamina to complete the evaluation.

At a February 1993 VA general medical examination, the 
examiner noted a medical history of arthritic spurring and 
changes in the right hip, neck, and back, but with a normal 
electromyography (EMG) in September 1992 and a normal bone 
scan in June 1992.  The Veteran complained of lower back, 
right hip, and neck pain, mostly on the right side.  Clinical 
evaluation of the head and neck was normal.  Clinical 
evaluation of the musculoskeletal system revealed 
degenerative joint disease (DJD) as documented on prior X-
rays of the cervical, hip, and lumbar areas, by report.  The 
examiner noted that because of the DJD, the Veteran walked 
with a cane to support mostly the right side, which was 
weaker than the left.  He further stated that there was, 
however, no obvious muscle atrophy or swelling on that side, 
and no tenderness on that side, other than on hip movement or 
lumbosacral movement to the right.  The examiner's diagnoses 
included probable DJD of the neck, hip, and back.  There were 
no complaints, findings, or diagnoses pertinent to the 
ankles. 

The Veteran was also afforded a February 1993 VA spine 
examination.  There were no complaints, findings, or 
diagnoses pertinent to the ankles, at that time.  

An October 1993 notarized statement from the Veteran's mother 
indicated her awareness of the Veteran's involvement in a car 
accident, and reported that when he dismissed himself from 
the hospital, the hospital sent a Notary Public out to have 
him sign a release, acknowledging that the hospital was not 
responsible.  She stated that three other individuals died in 
the accident.  She noted that the Veteran was stationed at 
Camp Cooke, California, and that the Commanding Officer there 
telephoned her, offering his condolences, as the hospital had 
said that the Veteran would not survive.  She also reported 
that the Veteran had to wear a neck brace, a back brace, and 
an ankle brace in order to be able to walk.

A November 1993 notarized statement from the Veteran's wife 
stated that she had been married to him for 40 years, that 
she wrote to him while he was in the service, that she saw 
him in early 1952 after his return from Korea, and again in 
1952 after his automobile accident, as well as after his 
discharge.  The majority of her statement related to the 
Veteran's "nervousness," but ended with comments including 
that his body was "deteriorating from injuries he 
suffered."

The record also contains a March 1994 letter from R.B.P., 
M.D, the physician who treated the Veteran at Deaconess 
Hospital after his August 1952 automobile accident.  In this 
letter, Dr. P. reported that the aforementioned records from 
this hospital were authentic copies of the Veteran's record 
of treatment there, but he also stated that these records 
were incomplete.  He indicated that he could find no written 
evidence to substantiate injuries that might cause permanent 
incapacity sufficient to interfere with the activities of 
normal living.  He then stated that noting the severity of 
the automobile accident, he had no reason to doubt that 
further investigation and care could have proven these 
injuries to be a fact.  At this juncture, the Board notes 
that the diagnoses from Deaconess Hospital were multiple 
contusions and a slight cerebral concussion, as the result of 
injury in an automobile accident.  There were no specific 
findings relative to the ankles and no diagnosis of an ankle 
disability.  Dr. P. also does not indicate that the Veteran 
suffered an ankle injury with residual disability.  

An April 1994 letter from B.L., M.D., a VA psychiatric 
practitioner, stated that the Veteran had been his patient 
for two years, and that he had originally consulted him in 
order to learn how to better manage chronic anxiety.  Dr. L. 
reported that over the course of treatment, he and the 
veteran discovered that most, if not all, of the Veteran's 
chronic physical complaints and chronic anxiety were due to 
repressed combat-related stress and an automobile accident 
that served to repress prior events, as well as the 
extraordinary trauma of the accident.  The diagnoses were 
PTSD and major depression.

The record also includes the Veteran's VA treatment records 
for the period of February 1992 to July 1997, including a 
cervical MRI, cervical x-rays, pelvis and hip x-rays, a bone 
scan of the spine, and an EMG and nerve conductions tests.  
Complaints of neck, hip, back, and ankle pain are included in 
these records.  Degenerative problems, as well as chronic 
pain, were the most common diagnoses.  However, there were no 
specific findings of a degenerative condition with respect to 
the ankles.  

In order to ascertain the etiology of the Veteran's claimed 
current disabilities, including disabilities of the ankles, 
he was afforded VA examinations in April 2004.  

He was first afforded a VA mental disorders examination on 
April 17, 2004.  During this evaluation, the examiner, having 
already reviewed the claims file and available electronic VA 
records, asked the Veteran to describe the events of his in-
service accident and resulting injuries in 1952, which he 
then did in a fashion similar to his accounts already of 
record.  The examiner asked the Veteran twice about any post-
service injuries, and the Veteran did not directly answer the 
question.  The examiner asked him a third time if he had had 
any other major injuries after service, and the Veteran 
responded "no sir."  

Thereafter, the examiner asked the Veteran to clarify some 
discrepancies in his statements.  The examiner observed that 
the in-service accident involved three other servicemen, only 
two of which died at that time, and the examiner inquired as 
to why the Veteran had reported that he was the only survivor 
of the accident.  The Veteran responded that he never saw the 
other serviceman again, and so he assumed he was dead.  When 
the examiner asked the Veteran about the post-service late 
1970's motor vehicle accident, the Veteran responded that he 
had forgotten about it.  The examiner also observed that the 
Veteran did not consider this to be a serious injury.  The 
examiner then asked the Veteran about his work injury, where 
he fell down steps and injured his back, and the Veteran 
admitted that he was injured then, but added that he had 
forgotten about that injury as well.  The examiner noted that 
when the Veteran went on to state that that event was also 
not a serious issue, the examiner reminded him about the 
documentation of record and legal matters concerning this 
injury, to which the Veteran acknowledged that it was a 
Workers' Compensation issue.  The examiner then observed that 
the Veteran related all of his problems to the 1952 in- 
service automobile accident.  He then noted in his clinical 
findings that the Veteran was not suffering from any apparent 
cognitive disorder, including memory problems, and reported 
that the information that the Veteran "deleted" during this 
interview was rather the result of intentional avoidance.  He 
also stated that the Veteran's thoughts were goal directed 
during this evaluation.

The Veteran then underwent a VA joints and spine examination 
on April 20, 2004.  The examiner indicated his review of the 
claims file in his lengthy written report.  The beginning of 
this report is the examiner's review of the medical evidence 
and pertinent documentation of record.  Thereafter, he took 
an extensive medical history.  The Veteran relayed that at 
the time of the August 1952 accident, he was in the front 
seat and was not wearing a seat belt, which the examiner 
noted would have been likely at that time.  The Veteran again 
told the examiner that the other three individuals in the 
vehicle were killed, and that he was the sole survivor, and 
relayed other details of the accident and his follow-up 
treatment.  He did note his involvement in the 1978 motor 
vehicle accident and 1988 work injury, but indicated that 
both events exacerbated his preexisting cervical and lumbar 
discomfort.  He also reported that he had never received any 
specific thorough orthopedic evaluation of his right ankle 
discomfort, despite being told that he had broken every 
tendon in his ankle in the 1952 accident.  The Veteran 
related that he had "smoldering" daily chronic bimalleolar 
discomfort.  He stated that his right ankle had been 
chronically weak.  He reported experiencing ankle inversion 
strain approximately one time every two months.  He related 
that he had right ankle stiffness, which was most intense in 
the morning.  He claimed that the right ankle weakness was 
responsibility for right ankle instability.  He reported that 
he had flare-ups.  He also indicated that he received opioid 
injections.  He denied having any right ankle "re-injuries" 
other than his episodes of weakness and instability.  

The April 2004 VA joints and spine examiner then performed a 
clinical evaluation of the Veteran with respect to all 
claimed injury residuals.  In addition, the examiner noted 
that the Veteran used a walker.  Physical examination of both 
ankles revealed some increased superficial venous 
varicosities on the medial aspect of the right ankle.  The 
Veteran complained of bimalleolar palpation tenderness and 
lesser tenderness with regards to the talus.  There was no 
laxity.  There appeared to be less than grade 5/5 strength 
with regard to plantar flexion/extension, but there was grade 
5/5 strength with regard to inversion/eversion.  There was 
decreased active right ankle plantar flexion and extension 
with complaints of pain.  The Veteran was unable to ambulate 
on his heels or toes.  The examiner also ordered new X-ray 
evaluation, which revealed normal findings for the right 
ankle.  The examiner then entered diagnoses including a 
chronic right ankle disorder.  Arthritis was not diagnosed 
nor shown on the X-rays.

The examiner then stated that a thorough review of the 
medical records, along with information gleaned from the 
history and physical examination, and the results of relevant 
imaging studies, failed to establish that it is at least as 
likely as not that the ongoing right ankle problems were 
causally connected to the Veteran's service.  He observed 
that there were some cursory clinical notes from August 1952 
indicating that the Veteran sustained some musculoskeletal 
contusions along with a possible concussion as a result of 
his motor vehicle accident.  He noted the Veteran's report 
that some of his service records were destroyed in the 1973 
NPRC fire, but then observed that there was still no 
continuity of care notes thereafter, so as to support a 
causal relation of his current symptoms with the earlier 1952 
accident.  He continued that alternatively, the Veteran was 
evaluated by a neurosurgeon in 1978 for lumbar pain after a 
second car accident, and that in addition, he had a very 
significant work injury in 1988 that led to rather diffuse 
spinal trauma.  He also observed that none of the 
consultative reports by earlier examining physicians during 
this time period mentioned anything about the earlier 1952 
accident as being relevant to any chronic musculoskeletal 
problems.  He added that furthermore, there was no real 
significant clinical information in the record as to the 
Veteran's right ankle symptoms.  He then concluded that it 
appeared that the Veteran's ongoing array of musculoskeletal 
complaints were a function of other non-service factors, and 
that specifically, these factors appeared to be a result of 
the aforementioned subsequent injuries, as well as a result 
of aging and obese deconditioned body habits.

A Subsequent December 2005 neurological evaluation, which 
does not pertain specifically to the ankles, revealed that 
the Veteran has age-associated decline in memory, but it is 
not severe enough to be labeled as dementia.  

In sum, while the majority of the service treatment records 
are unavailable, the private medical records documenting 
treatment following the inservice motor vehicle accident are 
of record.  These records reflect final diagnoses of multiple 
contusions and a slight cerebral concussion, as the result of 
injury in an automobile accident.  There was no diagnosis of 
any ankle disability.  In addition, the Veteran's discharge 
examination is of record.  At that time, the Veteran reported 
having weak ankles, but his physical examination was in fact 
normal.  Additionally, although the Veteran reported that he 
had medical treatment after service, VA has not been able to 
secure those records because the respective facilities have 
indicated that there are no such records.  As such, there is 
no diagnosis of arthritis of the ankles, as confirmed by X-
ray findings, during service or within the initial post-
service year.  Significantly, furthermore, the April 2004 
examination did not reveal arthritis on X-rays findings.  
Since the Veteran does not have a diagnosis of arthritis of 
the ankles, there is no basis for presumptive service 
connection based on such a diagnosis.  

Further, although the Veteran contends that he has had 
chronic ankle problems since service and received treatment 
at a VA facility after service, the Board does not find that 
the Veteran is a reliable historian and further finds that 
his contentions are not persuasive or credible.  As noted, 
the VA facility in question has reported on more than one 
occasion that it has no record of treatment for the Veteran.  
Further, there is an absence of treatment for more than two 
decades after service.  

With regard to his statements, there are several instances in 
the record where the Veteran has reported inaccuracies.  For 
instance, he told VA and multiple medical practitioners that 
he was the sole survivor of the August 1952 in-service motor 
vehicle accident.  The pertinent evidence of record, however, 
indicates that that statement is incorrect.  The August 1952 
newspaper article clearly identified the fourth serviceman, 
and noted that he was also to be treated at Deaconess 
Hospital, for a nose injury.  Moreover, the Veteran's 
emergency treatment records from this facility show him 
leaving his bed on two different days to go visit his 
"friend" on the third floor.  Additionally, the command 
history for the Veteran's battalion reports that only two 
servicemen were killed as a result of this accident, and the 
Veteran as much as stated the same to the April 2004 VA 
mental disorders examiner.

The Board also notes that the Veteran omitted pertinent 
medical history (such as other accidents) during some of the 
medical evaluations of record.  He told the February 1993 
spine examiner that he was aware of no other predicating 
injury for his current problems except the August 1952 
accident, when the evidence of record clearly shows that he 
was still undergoing treatment for the later of two post-
service spine injuries as recently as mid-1990.  He also did 
not report these two post-service injuries at the April 2004 
VA mental disorders examination, despite being asked about 
post-service injury multiple times.  

Moreover, the Veteran has made several other statements that 
are unsubstantiated.  As discussed earlier, the Veteran's 
account of having to sign a legal agreement at discharge not 
to file for any future disability compensation benefits, in 
order to receive a discharge date already scheduled in light 
of the completion of his term of service and because he would 
not agree to stay in service to help the service department 
with a lawsuit, is uncorroborated by documentation.  More 
importantly, his multiple descriptions of the original 
severity of his 1952 injuries are inconsistent, in that his 
reports have included a blood clot in his head, bilateral 
"broken" ankle tendons that apparently did not require 
surgery or casting, fractured ribs and a spot on his cervical 
spine later described as a pinched nerve, beyond his injured 
hips and back.  He has recently reported these serious 
injuries despite purportedly hitchhiking home two days later.  
In contrast, the Veteran's emergency treatment records do not 
reveal his complaints as to any of these problems, with the 
exception of his complaint of headaches on more than one 
occasion.  And again, he only reported headaches and weak 
ankles at his discharge examination three months later.  
Moreover, although he submitted lay statements from these 
individuals, neither his mother nor his wife commented on 
their observations of the original extent of his injuries.

Because of the inconsistencies as outlined above, the Board 
finds that the Veteran's overall statements regarding the 
nature of the initial inservice injuries and residuals are 
not credible as the Board is unable to discern which 
assertions are reliable.  Although it is not clear from the 
record whether such inconsistencies are due to some memory 
impairment or other factors, the Board finds that such 
statements are not supported by the contemporaneous record 
and thus, are of limited probative weight in this case.    

If lay testimony is determined to be credible, it establishes 
two of the three elements required for service connection 
under 38 C.F.R. § 3.303(b): (1) that the condition was 
"noted" in service, and (2) evidence of post-service 
continuity of the same symptomatology.  See Savage v. Gober, 
10 Vet. App. 488 (1997).  The third element, evidence of a 
relationship between the present disability and the 
postservice symptomatology, may be established through lay 
testimony if the relationship and the disability are capable 
of lay observation.  See id; Hickson v. West, 12 Vet. App. 
247, 253 (1999).  However, laypersons are not competent to 
render medical opinions.  Barr, see also Grover v. West, 12 
Vet. App. 109, 112 (1999).  Thus, the Veteran's lay 
statements in this case are insufficient to establish the two 
criteria, inservice incurrence and post-service continuity.  

Further, as noted, the Veteran is also not qualified to make 
a medical assessment that any current ankle problems are 
etiologically related to service.  See Jandreau.  Thus, he 
cannot provide a medical nexus between claimed ankle 
disabilities and service.  Likewise, the other lay evidence 
may not provide this etiological nexus.  

With regard to the lay evidence, the Veteran's mother 
indicated that the Veteran had to wear an ankle brace after 
the inservice motor vehicle accident.  His wife did not make 
any statements specific to the ankle.  Even if the Board 
accepts that she is credible in her report that the Veteran 
had an ankle brace, his ankles were normal at service 
separation as determined by a medical professional.  His 
mother and wife are not qualified to make a medical 
assessment between currently claimed ankle disability and 
service.  

With regard to the competent evidence consisting of medical 
records, the Board must weigh the credibility and probative 
value of the medical opinions, and in so doing, the Board may 
favor one medical opinion over the other.  See Evans v. West, 
12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. 
App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001) (it is not error for the Board to favor 
the opinion of one competent medical expert over that of 
another when the Board gives an adequate statement of reasons 
and bases for doing so).  The Board must account for the 
evidence it finds persuasive or unpersuasive, and provide 
reasons for rejecting material evidence favorable to the 
claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).  In determining the weight assigned to this evidence, 
the Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see 
also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In the recent case of Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008), the Court held that a claims file review, as it 
pertains to obtaining an overview of a veteran's medical 
history, is not a requirement for private medical opinions.  
A review of the claims file by a VA examiner, without more, 
does not automatically render the VA examiner's opinion 
competent or persuasive since the claims file is a tool to 
assist in familiarity for the physician with the claims file, 
and conversely a private medical opinion may not be 
discounted solely because the opining clinician did not 
review the claims file as  there are other means by which a 
physician can become aware of critical medical facts, such as 
a history of  treating the veteran for an extended period of 
time and/or reviewing pertinent medical literature.  The 
relevant focus is not on whether the clinician had access to 
the claims file, but instead on whether the clinician was 
"informed of the relevant facts" in rendering a medical 
opinion.  Thus, when VA refers to facts obtained from review 
of the claims file as a basis for crediting one expert 
opinion over another, it is incumbent upon VA to point out 
those facts and explain why they were necessary or important 
in forming the appropriate medical judgment.  Certainly, the 
particular medical information contained in a claims file may 
have significance to the process of formulating a medically 
valid and well-reasoned opinion.  The Court further held that 
a medical opinion that contains only data and conclusions is 
not entitled to any weight and a review of the claims file 
cannot compensate for lack of the reasoned analysis required 
in a medical opinion, which is where most of the probative 
value of a medical opinion comes is derived.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves- 
Rodriguez, the Court indicated that it is the factually 
accurate, fully articulated, sound reasoning for the 
conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion.  

The Board further notes that as to the medical reports of 
record that contain opinions that may be deemed to be 
supportive of the Veteran's claims, the record suggests that 
their creation was impacted distinctly by information 
gathered directly from the Veteran.  These reports also do 
not show that they are based upon a consideration of all of 
the Veteran's pertinent medical history as documented in the 
substantial medical evidence of record.  Reliance on a 
veteran's statements renders a medical report incredible only 
if the Board rejects the statements of the veteran.  Coburn 
v. Nicholson, 19 Vet. App. 427 (2006).  The Board may reject 
a medical opinion that is based on facts provided by the 
Veteran that have been found to be inaccurate because other 
facts present in the record contradict the facts provided by 
the Veteran that formed the basis for the opinion.  See 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  That is the 
case here.   

To that end, the Board cannot accept Dr. P.'s March 1994 
opinion to be probative medical evidence that sufficiently 
and etiologically relates the Veteran's currently claimed 
ankle problems to the 1952 in-service automobile accident.  
Dr. P., in his March 1994 letter, while certainly the 
individual with the potential to provide a favorable 
statement as the Veteran's attending physician in 1952, never 
identifies the Veteran's actual injuries in 1952, and never 
acknowledges his awareness of the Veteran's current problems.  
Dr. P. only intimated that such injuries, because of the 
severity of the 1952 accident, might have led to the 
Veteran's current problems.  There is a distinct lack of 
specificity.  One can only speculate as to the actual 
injuries addressed, and notably, Dr. P. also refers to the 
Deaconess Hospital records, which include only final 
diagnoses of multiple contusions and a slight cerebral 
concussion.  An award of service connection must be based on 
reliable competent medical evidence and conjectural or 
speculative opinions as to some remote possibility of such 
relationship are insufficient.  See 38 C.F.R. § 3.102; see 
also Morris v. West, 13 Vet. App. 94, 97 (1999).

The Board additionally finds that the April 1994 letter from 
Dr. L., a VA practitioner who sees the Veteran for treatment 
of PTSD and major depression, is insufficient as a probative 
medical opinion as to the etiology of any currently claimed 
injury residuals.  Dr. L. only states in this letter that he 
believes that most, if not all, of the Veteran's "chronic 
physical complaints" may be related to combat-related stress 
and the effects of his 1952 automobile accident.  He does not 
identify the injuries sustained at the time of the accident, 
or the Veteran's current physical diagnoses of record, and 
his opinion is clearly couched in terms of the physical 
manifestations of the Veteran's chronic psychiatric problems 
(which are related to trauma from combat and the in-service 
accident).  Moreover, his opinion also does not take into 
account the effect, if any, of the Veteran's post-service 
injuries, or reflect any review of the considerable 
additional medical evidence of record beyond VA medical 
records to which he may have some access.  Dr. L. does not 
specifically address any specific etiological connection 
between currently claimed ankle disabilities and the 
Veteran's inservice automobile accident.  

In contrast, the Board finds that the opinion of the April 
2004 VA joints and spine examiner to be probative evidence 
and the most probative opinion of record.  The VA examiner 
reviewed the accurate history, examined the Veteran, and 
provided rationale for his opinion.  In addition, he 
specifically examined and addressed the ankles.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for 
assessing the probative value of a medical opinion include 
the thoroughness and detail of the opinion.).  This 
practitioner is clearly the only individual to have 
contemplated the entire record, and he unequivocally states 
that the Veteran's current claimed ankle problems (with only 
right ankle impairment shown on examination) are not related 
to the 1952 accident.  The examiner provided a detailed 
rationale for this conclusion, as reviewed earlier in this 
decision.

The Board further finds that despite the argument of the 
Veteran and his attorney that there is qualifying medical 
opinion of record as to the etiology of the Veteran's 
currently claimed ankle disabilities so as to, at a minimum, 
place the evidence in a state of relative equipoise and 
therefore warrant a grant of service connection on a direct 
basis, the Board disagrees with that contention, and finds 
that the opinion of the April 2004 VA joints and spine 
examiner is the most probative medical opinion of records and 
outweighs any alternative opinions of record for the reasons 
indicated above.  

The Board has contemplated the importance of the 
consideration of the application of the benefit of the doubt 
doctrine, as it is undebatable that the Veteran was involved 
in a serious car accident in service, and that the 
overwhelming majority of his service treatment records are 
unavailable because of their likely destruction in the 1973 
NPRC fire.  Moreover, VA, despite extensive efforts, has been 
unable to locate useful alternative sources of medical or 
other information for the timeframe of the Veteran's period 
of service and has been informed that there are no other 
records.  However, the Board finds that the benefit of the 
doubt doctrine cannot be applied to grant the Veteran's claim 
as the Board does not find the evidence to be in equipoise.  
While the lay evidence may be accepted to establish a 
recollection that the Veteran had an ankle brace, it is not 
sufficient to establish that he sustained permanent ankle 
injuries, that any ankle disability was present at 
separation, or that currently claimed ankle disability is 
etiologically related to service.  Rather, the preponderance 
of the evidence establishes that the Veteran did not have an 
ankle disability when he separated from service and currently 
claimed ankle disability is not etiologically connected to 
service.  

Thus, the evidence in this case is not so evenly balanced so 
as to allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claim, and it must be denied.


ORDER

Service connection for the residuals of ankle injuries is 
denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


